Exhibit 10.1

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Various Additional M-Items

 

CHANGE ORDER NUMBER: CCT 3A-027

 

DATE OF CHANGE ORDER: 01-24-08

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Co. for various M-Items including: Item M-10 (3) additional
42” cut and bevels, Item M-26 577 feet of safety fence, Item M-31 additional
Depth Ditch (3,536’ of 1’ extra depth, and 3,900’ of 2’ extra depth), and Item
M-33 20 cubic yards of flowable fill.

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 15,225,547.21       

The Estimated Contract Price prior to this Change Order was

   $ 80,831,286.43       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 31,479.00       

The new Estimated Contract Price including this Change Order will be

   $ 80,862,765.43       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

   Sheehan Pipe Line Construction Company       

Owner

   Contractor

/s/ R. Keith Teague

   /s/ Robert A. Riess, Sr.       

Signature

   Signature

R. Keith Teague

   Robert A. Riess, Sr.       

Name

   Name

President

   President & COO       

Title

   Title

1/29/2008

   2/6/08       

Date of Signing

   Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Various Additional M-Items

 

CHANGE ORDER NUMBER: CCT 3A-028

 

DATE OF CHANGE ORDER: 01-29-08

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Co. for various M-Items including: Item M-26 694 feet of
safety fence, Item M-31 additional Depth Ditch (11,632’ of 1’ extra depth). The
total amount of this change order is $28,122.00.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 15,257,026.21       

The Estimated Contract Price prior to this Change Order was

   $ 80,862,765.43       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 28,122.00       

The new Estimated Contract Price including this Change Order will be

   $ 80,890,887.43       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

  Sheehan Pipe Line Construction Company      

Owner

  Contractor

/s/ T.R. Hutton / R. Keith Teague

  /s/ Robert A. Riess, Sr.      

Signature

  Signature

T.R. Hutton / R. Keith Teague

  Robert A. Riess, Sr.      

Name

  Name

Director / President

  President & COO      

Title

  Title

2/1/08

  2/6/08      

Date of Signing

  Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Additional Road Bore Footages

 

CHANGE ORDER NUMBER: CCT 3A-029

 

DATE OF CHANGE ORDER: 01-30-08

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Co. for additional Bore footage installed at B-10.1 Burton
Shipyard Road M.P. 3-0.5 (additional 29’ for $20,300.00), B-10.2 State Highway
27 M.P. 3-0.0 (additional 43’ for $30,100.00), B-10.14 State Highway 27 M.P.
3-18.7 (additional 13.3’ for $9,310.00), B-10.15 Holbrook Park Road M.P 3-22.7
(additional 23’ for $16,100.00), B-10.16 Bill Prewitt M.P. 3-23.3 (additional
41’ for $28,700.00), B-10.17 State Highway 171 M.P. 10.17 (additional 18’ for
$12,600.00), B-11.2 Bored Rail Road Crossing M.P. 3-18.8 (additional 105’ for
$73,500.00). These additional bore footages where necessary due to various
foreign utility crossings. The total amount for this change order is
$193,610.00.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 15,285,148.21       

The Estimated Contract Price prior to this Change Order was

   $ 80,890,887.43       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 190,610.00       

The new Estimated Contract Price including this Change Order will be

   $ 81,081,497.43       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

  Sheehan Pipe Line Construction Company      

Owner

  Contractor

/s/ R. Keith Teague

  /s/ Robert A. Riess, Sr.      

Signature

  Signature

R. Keith Teague

  Robert A. Riess, Sr.      

Name

  Name

President

  President & COO      

Title

  Title

2/4/08

  2/6/08      

Date of Signing

  Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: 24-inch Tetco Lateral Pipeline

 

CHANGE ORDER NUMBER: CCT 3A-030

 

DATE OF CHANGE ORDER: 02-15-08

 

 

The Agreement between the Parties listed above is changed as follows: Sheehan
Pipe Line Construction Company (SPLCC) shall install the 24-inch Tetco lateral
pipeline and associated items in accordance with all applicable drawings,
specifications, permits, contract terms and conditions, and scope-of-work
documentation. Payments shall be made in accordance with the attached table.
Unit prices are fixed and are not subject to change. Payment will be made in
accordance with actual quantities installed for each item, as approved by Owner.
This Change Order authorizes work for Project 1102 – the Tetco Interconnect. As
such, it is not subject to the pipeline project schedule as listed in the
section below. The project schedule for the work authorized by this change order
is as follows: The Guaranteed Mechanical Completion Date is April 1, 2008; The
Guaranteed Final Completion Date is April 15, 2008. All facilities shall be
installed to Company satisfaction in accordance with the preceding schedule
dates.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 15,475,758.21       

The Estimated Contract Price prior to this Change Order was

   $ 81,081,497.43       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 1,723,094.00       

The new Estimated Contract Price including this Change Order will be

   $ 82,804,591.43       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.       Sheehan Pipe Line Construction
Company Owner     Contractor /s/ R. Keith Teague       /s/ Robert A. Riess, Sr.
Signature     Signature R. Keith Teague       Robert A. Riess, Sr. Name      
Name President       President & COO Title       Title 2/21/2008       March 3,
2008 Date of Signing     Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: 17,720’ of Class 2 Warning Tape

    

CHANGE ORDER NUMBER: CCT 3A-031

 

DATE OF CHANGE ORDER: 03-06-08

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.2-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Co. for installing 17,720 feet of warning tape in all class 2
areas. This warning tape shall be installed to Company satisfaction in
accordance with this change order.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 17,198,852.21       

The Estimated Contract Price prior to this Change Order was

   $ 82,804,591.43       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 35,440.00       

The new Estimated Contract Price including this Change Order will be

   $ 82,840,031.43       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction Company
Owner     Contractor /s/ TR Hutton     /s/ Ronnie W. Powell Signature    
Signature TR Hutton     Ronnie W. Powell Name     Name Director     Manager,
Projects Title     Title 3/12/08     03/21/08 Date of Signing     Date of
Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Reduction to one 42” Launcher / Receiver

    

CHANGE ORDER NUMBER: CCT 3A-032

 

DATE OF CHANGE ORDER: 03-10-08

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Due to a reduction to one
42” Launcher / Receiver, contract item # B-6 will be reduced to $423,000.00. The
previous amount of this item number was $940,000.00. This is a total reduction
of the contract by $517,000.00.

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22           

Net change by previously authorized Change Orders

   $ 17,234,292.21           

The Estimated Contract Price prior to this Change Order was

   $ 82,840,031.43           

The Estimated Contract Price will be decreased by this Change Order in the
amount of

   $ (517,000.00 )         

The new Estimated Contract Price including this Change Order will be

   $ 82,323,031.43           

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction Company
Owner     Contractor /s/ R. Keith Teague     /s/ Ronnie W. Powell Signature    
Signature R. Keith Teague     Ronnie W. Powell Name     Name President    
Manager, Projects Title     Title 3/13/2008     03/21/08 Date of Signing    
Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

 

CHANGE ORDER NUMBER:

 

DATE OF CHANGE ORDER:

 

CCT 3A-033            

 

03-19-08                

SUBJECT: Correction to Change Order #CCT 3A-025  

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Change Order #CCT 3A-033
is to correct Change Order #CCT 3A-025.

Through mutual agreement between Cheniere and Sheehan, change order CCT 3A-025
is null and void. This decreases the Estimated Contract Price by ($597,274).

The I-10 HDD is inserted as a new line into the contract with a value of
$707,025. As the I-10 HDD was done in lieu of the I-10 Bore, this change order
also decreases line item B-10.9 by ($224,000). This change covers all costs
associated with the utilization of horizontal directional drilling instead of a
bore to cross I-10.

The various scope changes (see attachment #2 “Various Scope Changes”) are
inserted as a new line into the contract with a value of $226,799.

This change order results in a net increase to the Estimated Contract Price of
$112,550. Please reference the attached spreadsheets (Attachment #1 & #2 to
Change Order No: CCT 3A-033) for a summary of the changes.

 

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 16,717,292.21       

The Estimated Contract Price prior to this Change Order was

   $ 82,323,031.43       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 112,550.00       

The new Estimated Contract Price including this Change Order will be

   $ 82,435,581.43       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A



--------------------------------------------------------------------------------

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction Company
Owner     Contractor /s/ R. Keith Teague     /s/ Robert A. Riess, Sr. Signature
    Signature R. Keith Teague     Robert A. Riess, Sr. Name     Name President  
  President & COO Title     Title 4/1/2008     April 8, 2008 Date of Signing    
Date of Signing

 



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sheehan Pipe Line Construction Company (SPLCC)

 

DATE OF AGREEMENT: January 10, 2007

 

SUBJECT: Additional Bore Footage

 

CHANGE ORDER NUMBER:

 

DATE OF CHANGE ORDER:

 

CCT 3A-034            

 

04-14-08                

 

 

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1-B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; Cheniere will compensate
Sheehan Pipe Line Co. for additional Bore footage installed at various crossings
on the Segment 3A pipeline project.

Through mutual agreement between Cheniere and Sheehan, additional footage was
necessary to complete the crossings due to foreign utilities and other
construction obstacles.

Please reference attachment #1 for previous estimate and actual footages.

 

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 16,829,842.21       

The Estimated Contract Price prior to this Change Order was

   $ 82,435,581.43       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 403,760.00       

The new Estimated Contract Price including this Change Order will be

   $ 82,839,341.43       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sheehan Pipe Line Construction Company
Owner       Contractor   /s/ T.R. Hutton   /s/ R. Keith Teague     /s/ Robert A.
Riess, Sr.     Signature       Signature   T.R. Hutton   R. Keith Teague    
Robert A. Riess, Sr.     Name       Name   Director   President     President &
COO     Title       Title   4/18/08   4/18/08     April 24, 2008     Date of
Signing       Date of Signing  

 